DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, and 6-11 are amended.  Claims 5, 12, and 13 are cancelled.  New claims 14 is added.  Claims 1-4, 6-11, and 14 are pending.  Claims 8-11 and new claim 14 remain withdrawn.   Claims 1-4, and 6-7 are under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Mr. Christopher P. Lightner on 09/12/2022 has been entered.   

Response to Arguments/Amendments
Claim objection
 
Applicant’s amendment to claims 1-4, and 6-7 obviates the objection.  The objection is withdrawn.

Claim rejection under 35 U.S.C.§112(b)
 
Applicant cancels the rejected claim 5.  The rejection is moot.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.  Applicant’s argument is on the ground that those of ordinary skill in the industry would have readily appreciated the difference of alfalfa particles disclosed by the prior art (the `005 patent of Fry) and sugarcane (Applicant’s claims) because alfalfa belongs to the legume family, while sugarcane belongs to grasses.  However, the difference is further taught and/or suggested by the `591 patent, which teaches bagasse from sugar cane is used for preparing a bedding material (see page 5 of the previous Office Action). Both the `005 patent and the `591 patent are drawn to use fibrous absorbing materials such alfalfa particles or sugar cane bagasse for preparing bedding materials.  The two prior art references are combinable for the same application of Applicant’s invention, namely used as bedding material.  
In terms of Applicant’s argument that nothing in either Chikazawa (the `185 patent) or Godchaux (the `591 patent), even when considered in combination with Fry, cure the above-detailed deficiencies of the latter, it is not persuasive because all the three cited references are drawn to the same application of the materials for making animal bedding or litter.  It would have been obvious for one ordinary skilled in the art to combine the two known active ingredients used together for the same application, namely for making animal bedding or litter.  Therefore, the rejection is maintained. 

	
The following rejection is necessitated by the amendment filed 09/12/2022.

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,923,005 (“the `005 patent”) in view of U.S. Patent No. 5,209,185 (“the `185 patent”), U.S. Patent No. 2,179,591 (“the `591 patent”), and WATT Poultry Inc., Bedding Alternatives and Options, Bud Malone, published June 23 2009.

Amended claim 1 is drawn to a granule for the absorption of liquids, odors and
moisture from solid waste, the granule comprising fibrous bran, sugar cane bagasse fibers, and water.

Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 5 of the `005 patent discloses an expanded pellet for use as an animal litter comprising a homogeneous dispersion of cooked alfalfa particles bound together with gelatinized starch and sodium phosphate having a density of about 23 lbs/ft3 (i.e. 368 g/l).  The `005 patent discloses the dried pellets have a moisture content of 7% (col. 4, ln. 68).  The `005 patent discloses that the cooked dehydrated alfalfa pellets have at least 26% fiber content (col. 4, ln. 36), and the expanded pellet for use as an animal litter contains crude fiber 7.0% (col. 4, ln. 45).  The `005 patent discloses a dry ingredient formulation comprising 86.5% alfalfa particles, 12.5% wheat middling (i.e. fine particles of wheat bran), and 1.0% sodium phosphate by weight.  

Claim 3 of the `185 patent discloses a litter material for pet animals manufactured by the process comprising the steps of heating grains of tapioca under pressure, expanding said grains into the atmosphere whereby said grains are puffed, pelletizing the puffed grains, and coating the grains thus treated with an inorganic powder material of zeolite in a range of 3-50 parts thereof for 100 parts of the grains.  The `185 patent discloses the zeolite contains Na, K (potassium) or Ca (calcium) (col. 2, lns. 26-28).  According to Wikipedia, tapioca is a starch extracted from the storage roots of the cassava plant.   

Claim 1 of the `591 patent discloses a bedding material for poultry and animals consisting of a dry loose bulky, absorbent mass of fibers derived from bagasse and mixed with exploded pitch cells of sugar cane.   

Bud Malone discloses both wheat bran and sugar cane bagasse are used by the poultry industry over the decades as bedding materials.  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 1 and the `005 patent is that the `005 patent does not teach the granule comprises sugar cane bagasse fibers, but comprises alfalfa particles, instead.

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 1 would have been obvious over the `005 patent because the difference is further taught and/suggested by the `591 patent, which teaches a bedding material for poultry and animals consisting of a dry loose bulky, absorbent mass of fibers derived from sugar cane bagasse and mixed with exploded pitch cells of sugar cane (claim 1 of the `591 patent).  Exploded pitch cells of sugar cane is a fibrous material.  Furthermore, Bud Malone discloses both wheat bran and sugar cane bagasse are used by the poultry industry over the decades as bedding materials.  Therefore, the difference of comprising sugar cane bagasse fibers is further taught and/or suggested by the `591 patent and/or Bud Malone.   

In terms of claim 2, the `005 patent discloses an expanded pellet for use as an animal litter comprising a homogeneous dispersion of cooked alfalfa particles bound together with gelatinized starch and sodium phosphate having have a moisture content of 7%.  The `591 patent discloses a bedding material for poultry and animals consisting of a dry loose bulky, absorbent mass of fibers derived from bagasse and mixed with exploded pitch cells of sugar cane.  Bud Malone discloses either wheat bran or sugar cane bagasse is used by the poultry industry over the decades as bedding materials.  Optimization of the specific contents starch, fibers, water, and minerals is a routine optimization for animal litter, not inventive improvement based on the teaching of the `005 patent, the `591 patent, and Bud Malone. 

In terms of claim 3, the `185 patent discloses a litter material for pet animals manufactured by the process comprising the steps of heating grains of tapioca under pressure, expanding said grains into the atmosphere whereby said grains are puffed, pelletizing the puffed grains, and coating the grains thus treated with an inorganic powder material of zeolite in a range of 3-50 parts thereof for 100 parts of the grains.  According to Wikipedia, tapioca is a starch extracted from the storage roots of the cassava plant.   

In terms of claim 4 wherein the dry solid residue from the processed cassava contains 6% to 10% fiber, the `005 patent discloses the expanded pellet for use as an animal litter contains crude fiber 7.0% (col. 4, ln. 45).

In terms of claim 6, the `185 patent discloses the grains are expelled under pressure through a nozzle of diameter 1 mm to 5 mm into the air to make the grains (col. 2, lns. 15-19).  Therefore, the granule possesses a size of between 0.20 and 4.0mm.  

In terms of claim 7, the `005 patent discloses the expanded pellet has a density of about 23 lbs/ft3 (i.e. 368 g/l), which is close to the claimed density range of between 200 and 350 g/l.  Optimization of the density of granule litter is a routine optimization for animal litter, not inventive improvement.    

Conclusions
Claims 1-4 and 6-7 are rejected.
Claims 8-11 and 14 are withdrawn.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731